Citation Nr: 0946383	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for mild 
interstitial pulmonary fibrosis, from January 30, 2006 to 
March 10, 2009.

2.  Entitlement to an increased evaluation in excess of 10 
percent for mild interstitial pulmonary fibrosis, beginning 
March 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse



ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
September 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  From January 30, 2006 to March 10, 2009, the Veteran's 
service-connected interstitial pulmonary fibrosis was 
manifested by forced vital capacity (FVC) that was no less 
than 94 percent of the predicted value, and by forced 
expiratory volume in 1 second (FEV-1) that was no less than 
96 percent of the predicted value.

2.  Beginning March 11, 2009, the Veteran's service-connected 
interstitial pulmonary fibrosis has been manifested by forced 
FVC that is no less than 80 percent of the predicted value, 
by FEV-1 that was no less than 76 percent of the predicted 
value, and by diffusing capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) that is no 
less than 79 percent of the predicted value.


CONCLUSIONS OF LAW

1.  From January 30, 2006 to March 10, 2009, the criteria for 
an initial compensable evaluation for mild interstitial 
pulmonary fibrosis have not been met.  38 U.S.C.A. 


§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6833 (2009).

2.  Beginning March 11, 2009, the criteria for an increased 
evaluation in excess of 10 percent for mild interstitial 
pulmonary fibrosis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6899-6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

An April 2006 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, 
16 Vet. App. at 187.  Moreover, the Veteran 


was notified of regulations pertinent to the establishment of 
effective dates and of disability ratings in the April 2006 
letter.  Dingess/Hartman, 19 Vet. App. 473.  Additionally, an 
April 2008 letter notified the Veteran of the types of 
evidence he could submit to show that his service-connected 
disability had increased in severity.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice as to these claims is needed 
under VCAA.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
service treatment records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran has also been provided with VA examinations in 
July 2006 and March 2009 to determine the severity of his 
interstitial pulmonary fibrosis.  With respect to the March 
2009 VA examination, the Board's December 2008 remand 
directed the RO to afford the Veteran a VA examination to 
determine the current severity of his interstitial pulmonary 
fibrosis.  At the March 2009 examination, the Veteran's 
claims file and medical records were reviewed, all necessary 
testing was conducted, and all results were reported. 

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. 112.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Veteran's claim concerning the proper disability ratings 
to be assigned to his service-connected interstitial 
pulmonary fibrosis arises from his disagreement with the 
initial evaluation assigned to this condition following the 
grant of service connection.  Specifically, the Veteran 
appealed the RO's September 2006 rating decision which 
granted service connection for mild interstitial pulmonary 
fibrosis and assigned an initial noncompensable evaluation, 
effective January 30, 2006, pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6833.  The RO subsequently issued a 
September 2009 rating decision which granted an increased 
evaluation of 10 percent for this condition, effective March 
11, 2009, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6899-
6833.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the 


whole-recorded history is necessary so that a rating may 
accurately reflect the elements of any disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

During the course of this appeal, staged disability ratings 
were assigned for the Veteran's service-connected 
interstitial pulmonary fibrosis.  As discussed above, the 
Veteran's interstitial pulmonary fibrosis was initially 
assigned a noncompensable evaluation from January 30, 2006 to 
March 10, 2009, and 10 percent rating was assigned beginning 
March 11, 2009.

The Veteran's service-connected interstitial pulmonary 
fibrosis been evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6899-6833 (2009).  As this disorder is not 
listed on the Rating Schedule, the RO assigned Diagnostic 
Code 6899 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded first by the numbers of the most closely related body 
part and "99."  See 38 C.F.R. §§ 4.20, 4.27 (2009).  The RO 
determined that the most closely analogous Diagnostic Code is 
38 C.F.R. § 4.97, Diagnostic Code 6833, relating to 
asbestosis.

Under Diagnostic Code 6833, a 10 percent evaluation is 
warranted for FVC of 75 to 80 percent predicted, or; DLCO 
(SB) of 66 to 80 percent predicted.  A 30 percent 


evaluation is warranted for FVC of 65 to 74 percent 
predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent evaluation is warranted for FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
evaluation is warranted for FVC less than 50 percent of 
predicted, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.  These criteria are disjunctive.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (finding only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).

In every instance where the Rating Schedule does not provide 
a noncompensable rating for a diagnostic code, a 
noncompensable rating is assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2009).

If the DLCO test is not of record, the respiratory condition 
is evaluated based on alternative criteria as long as the 
examiner states why the test would not be useful or valid in 
a particular case.  38 C.F.R. § 4.96 (2009).  Post-
bronchodilator studies are required when pulmonary function 
tests (PFTs) are conducted for disability evaluation 
purposes, except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states the 
reasons why.  Id. 

I.  Entitlement To An Initial Compensable Evaluation For 
Service-Connected Interstitial Pulmonary Fibrosis From 
January 30, 2006 To March 10, 2009

An August 2005 private treatment record indicated that the 
Veteran had undergone a chest x-rays for chest pain.  X-rays 
revealed normal heart size, pleural plaques, bilaterally, 
which projected en face in the left thorax, asymmetric 
pleural thickening of the right superior thorax, 
calcification in both diaphragms, and no apparent 


effusion.  X-rays further revealed that lungs appeared clear 
of active infiltrate, there was uncoiling of the thoracic 
aorta with calcification in the arch, and there was minimal 
spurring of the dorsal spine.  The impression was suspected 
asbestos related pleural disease.  It was noted that no acute 
cardiopulmonary disease was apparent.  

August 2005 private treatment records further indicated the 
Veteran's complaints of ongoing midsternal chest discomfort.  
It was noted that the Veteran did not experience shortness of 
breath.  It was also noted that the Veteran reported that his 
chest discomfort was not exacerbated by exercise or 
activities, and that he ran without discomfort.  The 
assessment included chest pain of questionable etiology, 
bilateral pleural plaques, hypertension, hyperlipidemia, 
hypothyroidism, chest wall pain, and anemia.

September 2005 private treatment records indicated that the 
Veteran underwent a stress echocardiogram.  Screening color 
flow imaging revealed trace mitral regurgitation, trace 
tricuspid regurgitation, and trace pulmonic insufficiency.  
Echocardiogram images revealed normal left ventricular 
systolic thickening of all wall segments, and the ejection 
fraction was approximately 60 percent, estimated visually.  
The Veteran exercised on a treadmill using a Bruce protocol 
and easily achieved a target heart rate, there was an 
underlying right bundle branch block, there were no 
electrocardiographic changes to suggest ischemia, and there 
were no significant arrhythmias, other than a few atrial 
premature beats.  Post-stress echocardiogram images revealed 
hyperdynamic systolic thickening of all wall segments.  

In a July 2006 fee-based examination, the Veteran reported 
that he was exposed to asbestos dust intermittently and 
without protection during the course of his duties as a 
machinist mate aboard U.S. Navy ships in 1956 to 1960.  It 
was noted that the Veteran had status post asbestos exposure, 
with reported prior evidence of pleural plaques.  The Veteran 
reported dyspnea on exertion and an occasional dry or 
productive cough.  The Veteran did not require any treatment 
for his respiratory condition, and there was no functional 
impairment resulting from this condition.  

Examination of the heart revealed no heaves or thrills, 
regular sinus rhythm, no murmurs, clicks, rubs, or gallops, 
and no evidence of congestive heart failure, cardiomegaly, or 
cor pulmonale.  Examination of the abdomen revealed no 
ascites, superficial veins, or tenderness, and it was further 
noted that liver and spleen were not palpable, and bowel 
sounds were normal.  Finally, examination of the extremities 
revealed no ulceration, edema, or stasis dermatitis, no 
clubbing or cyanosis, and no evidence of Raynaud's 
phenomenon.  Chest x-rays revealed mild interstitial 
pulmonary fibrosis and no pleural plaques.  It was further 
noted that "[t]he B-reader show[ed] no plain radiographic 
evidence for asbestos. . . ."  

PFTs before bronchodilator revealed FVC of 94 percent of the 
predicted value, and FEV-1 of 96 percent of the predicted 
value.  It was reported that the ratio of FEV-1 to FVC was 
not applicable.  It was further reported that 

[t]he claimant provided a good effort.  
The post-bronchodilator test was not 
performed because the pre-bronchodilator 
test was within normal limits.  There is 
no discrepancy between the PFT findings 
and the clinical examination.  A DLCO was 
not done as the PFT results were 
sufficient to evaluate the pulmonary 
status of the claimant.

The examiner found that there was no pathology to render a 
diagnosis, and opined that the Veteran did not have any 
complications secondary to his pulmonary disease.  Finally, 
it was noted that the Veteran's spirometry was normal, and 
that his chest x-ray showed no specific findings of 
asbestosis.

A November 2007 VA treatment record indicated that the 
Veteran underwent x-rays of his chest.  No pulmonary 
symptomatology was noted.  X-rays revealed a normal 
cardiomediastinal silhouette and normal pulmonary 
vasculature.  X-rays further revealed that the thoracic aorta 
was mildly tortuous, there was calcification of the aortic 
knob, and there were no infiltrates or effusions.

A February 2008 VA treatment record indicated that the 
Veteran underwent a cardiology consult.  It was indicated 
that he had bruit in the right sternal border, biventricular 
block on electrocardiogram.  There was mild left ventricular 
hypertrophy with normal contractility, and ejection fraction 
was approximately 64 percent.  The right atrium and ventricle 
appeared normal, the mitral, tricuspid, and aortic valves 
appeared structurally normal, and there was no mass or 
pericardial effusion.  Finally, the Doppler report noted 
trace tricuspid regurgitation, trace mitral regurgitation, 
trace pulmonic regurgitation, and Grade I diastolic 
dysfunction.  

During the Veteran's July 2008 hearing before the Board, he 
testified that he experienced shortness of breath, muscle 
spasms in his leg, and aches in his foot upon exerting 
himself.  He further testified that he would begin to 
experience shortness of breath after walking between a 
quarter and half mile, and that he would stop walking due to 
the pain in his lungs.  The Veteran also testified that his 
ability to ride a bicycle was not limited, and that while he 
would get out of breath when climbing stairs, he preferred to 
use the stairs rather than an elevator. 

Based on the evidence discussed above, the record does not 
support an initial compensable evaluation for the Veteran's 
service-connected interstitial pulmonary fibrosis from 
January 30, 2006 to March 10, 2009.  See Fenderson, 12 Vet. 
App. at 126.  As discussed above, under Diagnostic Code 6833, 
a 10 percent rating is warranted when FVC is 75 to 80 percent 
of predicted; or, if DLCO (SB) is 66 to 80 percent of 
predicted.  In this case, the Veteran's July 2006 PFTs 
revealed FVC of 94 percent of the predicted value.  The 
examiner reported that the post-bronchodilator test was not 
performed because the pre-bronchodilator test was within 
normal limits.  See 38 C.F.R. § 4.96.  Moreover, while DLCO 
was not conducted, the examiner reported that PFT results 
were sufficient to evaluate the Veteran's pulmonary status.  
Id.  Diagnostic Code 6833 also provides for ratings of 30, 
60, and 100 percent, for PFT results demonstrating 
increasingly greater impairment.  During the July 2006 
examination, FEV-1 was 96 percent of the predicted value, and 
examination of the heart did not reveal any evidence of 
congestive heart failure, 


cardiomegaly, or cor pulmonale.  Id.  The examiner also 
reported that spirometry tests were normal, and chest x-rays 
showed no specific finding of asbestosis.  Accordingly, an 
initial compensable evaluation is not warranted.  38 C.F.R. 
§§ 4.31, 4.97, Diagnostic Code 6833.

II.  Entitlement To An Increased Evaluation In Excess Of 10 
Percent For Service-Connected Interstitial Pulmonary 
Fibrosis, Beginning March 11, 2009

In March 2009, the Veteran underwent a VA examination in 
connection with his present claim.  It was indicated that the 
Veteran's claims file and medical records were reviewed.  The 
Veteran reported that he was exposed to asbestos while in the 
Navy, and that he had experienced breathing problems over the 
past few years.  He further reported that he had been 
diagnosed with asbestosis by his pulmonologist, and that he 
experienced shortness of breath when he walked extensively 
and "with some other household activities."  The Veteran 
reported that there was no history of hospitalization or 
surgery, trauma to the respiratory system, respiratory system 
neoplasm, pneumothorax, empyema, asthma, hemoptysis, 
anorexia, chest pain, swelling, respiratory failure, fever, 
or periods of incapacitation.  He further reported a history 
of constant or near constant productive cough, and that 
sputum was clear, and never purulent, blood-tinged, or 
bloody.  A history of occasional dyspnea at rest and on mild 
exertion, and frequent dyspnea on moderate and severe 
exertion was also reported by the Veteran.  

Examination revealed normal heart sounds, no venous 
congestion or edema, decreased breath sounds and persistent 
cough, slightly limited diaphragm excursion, normal chest 
expansion, no chest wall scarring or deformity, no conditions 
that may be associated with pulmonary restrictive disease, 
normal condition between asthma attacks, and no signs of 
significant weight loss or malnutrition.  X-rays revealed 
that the cardiomediastinal silhouette was normal, the aorta 
was slightly tortuous, there were irregular opacities 
bilaterally, likely representing pleural plaques, there were 
linear scars at the left base, there was no evidence of 
infiltrate or effusion, the lungs were hyperinflated and the 
hemidiaphragms were flattened suggesting chronic 


obstructive pulmonary disease (COPD), and there were mild 
degenerative changes of the thoracic spine.  The impression 
was probable COPD and asbestos related pleural plaques, with 
no evidence of acute cardiopulmonary process.  

PFTs revealed FVC of 80 percent of the predicted value, DLCO 
of 79 percent of the predicted value, and FEV-1 of 76 percent 
of the predicted value.  FEV-1/slow vital capacity ratio was 
low, consistent with airflow obstruction, and that there was 
no significant improvement in flow rates after inhaled 
bronchodilators.  Lung volumes showed normal residual volume 
of 108 percent predicted, total lung capacity of 91 percent 
predicted, and normal diffusion capacity.  Mild obstructive 
airways disease, without acute improvement with inhaled 
bronchodilators was noted.

The diagnosis was mild interstitial pulmonary fibrosis /COPD 
and asbestos related pleural plaques, with no evidence of 
acute cardiopulmonary process.  The etiology was reported as 
pulmonary fibrosis, and the problem associated with the 
diagnosis was reported as interstitial pulmonary fibrosis.  
It was further reported that the Veteran was not employed, 
and that there were mild effects on recreation and traveling, 
moderate effects on chores and shopping, and severe effects 
on exercise and sports.  

The VA examiner reported 

[a]fter careful review of the claims 
folder and examination of this [V]eteran 
- he demonstrates a moderate restrictive 
airway disease at this time due to 
persistent cough and [shortness of 
breath] with routine [activities of daily 
living].  [The] Veteran has mild 
pulmonary fibrosis.

Finally, it was noted that there was no evidence of cor 
pulmonale, pulmonary hypertension, or renovascular 
hypertension.

Based on the evidence discussed above, the record does not 
support an increased evaluation in excess of 10 percent for 
the Veteran's service-connected interstitial pulmonary 
fibrosis beginning March 11, 2009.  As discussed above, under 
Diagnostic Code 6833, a 30 percent rating is warranted when 
FVC is 65 to 74 percent of predicted; or, if DLCO (SB) is 56 
to 65 percent of predicted.  In this case, the Veteran's 
March 2009 VA examination revealed FVC of 80 percent of the 
predicted value, and DLCO of 79 percent of the predicted 
value.  Additionally, FEV-1 was 76 percent of the predicted 
value.  While it was reported that the FEV-1/slow vital 
capacity ratio was low, consistent with airflow obstruction, 
it was also reported that lung volumes showed normal residual 
volume of 108 percent of the predicted value, normal total 
lung capacity of 91 percent of the predicated value, and 
normal diffusing capacity.  Moreover, it was reported that 
there was no evidence of cor pulmonale, pulmonary 
hypertension, or renovascular hypertension.  Accordingly, an 
evaluation in excess of 10 percent is not warranted.  
38 C.F.R. § 4.97, Diagnostic Code 6833.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, there must be a comparison between the 
level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria 
found in the Rating Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Rating Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then his disability picture is contemplated 
by the Rating Schedule, and the assigned schedular evaluation 
is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render the 
disability ratings for interstitial pulmonary fibrosis 
inadequate.  The Veteran's service-connected interstitial 
pulmonary fibrosis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6833, the criteria of which is found by the 
Board to specifically contemplate the level of disability and 
symptomatology.  Manifestations of the Veteran's interstitial 
pulmonary fibrosis include FVC being no less than 80 percent 
of the predicted value at any time, and DLCO being no less 
than 79 percent of the predicted value at any time.  
Moreover, there was no evidence of the maximum exercise 
capacity function being less than 20 ml/kg/min of oxygen 
consumption, or of cor pulmonale or pulmonary hypertension, 
or that the Veteran requires outpatient oxygen therapy.  When 
comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the ratings for his service-connected interstitial pulmonary 
fibrosis.  Ratings in excess of the currently assigned 
ratings are provided for certain manifestations of 
interstitial pulmonary fibrosis, but the medical evidence 
reflects that those manifestations are not present in this 
case.  The currently assigned ratings for the Veteran's 
interstitial pulmonary fibrosis more than reasonably describe 
the disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 
66749 (1996); see also 38 C.F.R. § 4.97.

While the Veteran testified during his July 2008 Board 
hearing that he experienced shortness of breath upon walking 
between a quarter mile and a half mile, he also testified 
that his ability to ride a bicycle was not limited by his 
breathing problems.  Moreover, while the Veteran reported at 
the March 2009 VA examination, that he experienced shortness 
of breath when he walked extensively and "with some other 
household activities," the VA examiner noted that there was 
no history of hospitalization or surgery, trauma to the 
respiratory system, respiratory system neoplasm, 
pneumothorax, empyema, asthma, hemoptysis, anorexia, chest 
pain, swelling, respiratory failure, fever, or periods of 
incapacitation.  Additionally, while it was reported that 
there were severe effects on exercise and sports, it was also 


reported that there were only mild effects on recreation and 
traveling, and moderate effects on chores and shopping.  

After review of the evidence, there is no evidence of record 
that would warrant ratings in excess of those assigned for 
the Veteran's service-connected interstitial pulmonary 
fibrosis at any time during the periods pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Fenderson, 
12 Vet. App. at 126.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as shown above, the 
preponderance of the evidence is against the Veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable evaluation for mild interstitial 
pulmonary fibrosis, from January 30, 2006 to March 10, 2009, 
is denied.

An evaluation in excess of 10 percent for mild interstitial 
pulmonary fibrosis, beginning March 11, 2009, is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


